             Case 1:19-cv-09402-ER Document 39 Filed 01/27/20 Page 1 of 2



Jason M. Orange! (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)                                                     1/27/2020
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yarnali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorne ysjhr Plaint(fl
Poof-Slinky, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



POOF-SLINKY, LLC.

Plainti.fl

V.
                                                           CIVIL ACTION No.
221-1, et al.,                                               l 9-cv-9402 (ER)
Defendants




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)( I )(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Poof­
Slinky. LLC ("Poof· or ··Plaintiff"), by its undersigned attorneys, hereby gives notice of
dismissal of all claims against Defendants aixingfuqingdian, bogor, bingzhixin, caoqianqian,
daierluoshi, damous80. dingdingyixiao. dsjr840920. fclhrhn. liyangl 106 and lizide in the above­
captioned action. ,vith prejudice, and with each party to bear its own attorneys· fees, costs and
expenses.
Case 1:19-cv-09402-ER Document 39 Filed 01/27/20 Page 2 of 2




               January   27
